ICI MUTUAL INSURANCE COMPANY, a Risk Retention Group INVESTMENT COMPANY BLANKET BOND RIDER NO. 14 INSURED BOND NUMBER Neuberger Berman Management LLC 87164110B EFFECTIVE DATE BOND PERIOD AUTHORIZED REPRESENTATIVE May 10, 2010 April 30, 2010 to April 30, 2011 /S/ Catherine Dalton In consideration of the premium charged for this Bond, it is hereby understood and agreed that Item 1 of the Declarations, Name of Insured, shall include the following: o Neuberger Berman Intrinsic Value Fund , a series of: Neuberger Berman Equity Funds Except as above stated, nothing herein shall be held to alter, waive or extend any of the terms of this Bond.
